Exhibit 10.7 Purchase Order Seller: Shenzhen AIVtech Co., Ltd. Address: 1305 East, Hightech Plaza, Phase 2, Tian'An Cyber Park, FuTian District, ShenZhen City, GuangDong Province, China. Buyer: ChaoYa Furniture Co., Ltd. Address: FanTan Industrial Park, An’Ji, ZheJiang Province, China 313300 Pursuant to the Contract Law of the People’s Republic of China, the seller and the buyer mutually agree as follows: Contract date:December 21, 2010 Product:FL-0001 (speaker power transformer) Quantity: 1160 Price: Subject to the agreed price Delivery time: Subject to the agreed date Other terms:Any party that breaches the contract shall be responsible. Seller Buyer Shenzhen AIVtech Co., Ltd.
